Citation Nr: 0305719	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  03-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel







INTRODUCTION

The veteran served on active duty from August 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In an October 2002 submission, the veteran raised the issue 
of entitlement to an earlier effective date for the grant of 
service connection for bilateral hearing loss.  Additionally, 
in February 2003, the RO received the veteran's claim for 
nonservice-connected VA pension benefits.  Accordingly, these 
matters are referred back to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Audiological testing has revealed average pure tone 
thresholds of 81 decibels in the right ear and 63 decibels in 
the left ear, while speech recognition testing has revealed 
speech recognition of 84 percent in the right ear and 66 
percent in the left ear.

3.  The veteran's tinnitus is bilateral and constant but has 
not been shown to have resulted in marked interference with 
employability or any hospitalizations.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.87, 6200 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that substantial 
revisions have been made to the laws and regulations 
concerning the VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines the VA's obligations 
with respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the degree 
of his disabilities.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  In a May 2002 
letter, the RO notified the veteran of the provisions of the 
VCAA and explained the type of evidence necessary to 
substantiate a claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103.  Additionally, in a January 2003 
Statement of the Case, the RO set forth the relevant 
diagnostic criteria for evaluating bilateral hearing loss and 
tinnitus and indicated the type of evidence that would be 
needed to substantiate his claims for higher initial 
evaluations.  The veteran was also notified that, if he would 
identify his health care providers, the RO would assist him 
in obtaining the medical evidence.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Bilateral hearing loss

In a September 2002 rating decision, the RO granted service 
connection for bilateral hearing loss based on a medical 
opinion linking this disorder to excessive noise exposure in 
service.  A 10 percent evaluation was assigned, effective 
from April 2002.

The RO based the initial 10 percent evaluation on the results 
of a July 2002 VA audiological examination.  Audiological 
testing revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
80
80
90
LEFT
50
45
50
70
85

The average pure tone thresholds (for the frequencies from 
1000 to 4000 Hertz) were 81 decibels in the right ear and 63 
decibels in the left ear.  Speech audiometry, using the 
Maryland CNC test, revealed speech recognition ability of 84 
percent in the right ear and 66 percent in the left ear.  The 
examiner diagnosed severe right ear sensorineural hearing 
loss, with a conductive component; and moderate to severe 
sensorineural hearing loss of the left ear.

A November 2002 VA treatment record reflects that the veteran 
was "pleased" with his hearing aids, but no audiometric 
findings were indicated.

Subsequently, in a January 2003 rating action, the RO 
reviewed the findings from the July 2002 VA examination and 
increased the assigned evaluation to 30 percent, effective 
from April 2002 (the date of the veteran's initial claim).  
As the 30  percent evaluation represents less than the 
maximum available under applicable diagnostic criteria, the 
veteran's claim for a higher initial evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e). 

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  In the present case, the 
right ear disability is productive of four frequencies 
exceeding 55 decibels, and Table VIA may be used for that 
ear.  Neither "unusual" pattern, however, has been 
demonstrated in the left ear.

For the right ear, application of an average pure tone 
threshold of 81 decibels results in a numerical designation 
of VII under Table VIA, while application of the speech 
recognition score of 84 results in a numerical designation of 
III under Table VI.  Accordingly, the Board will apply the 
numerical designation of VII resulting from Table VIA.

For the left ear, application of an average pure tone 
threshold of 63 decibels and a speech recognition score of 66 
percent results in a numerical designation of VI under Table 
VI.  

As applied under Table VII, the right ear numerical 
designation of VII and the left ear numerical designation of 
VI result in the presently assigned 30 percent evaluation.  

In reaching this result, he Board has acknowledged the 
veteran's lay contentions, as indicated in his November 2002 
Notice of Disagreement.  His assertions of substantially 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.  

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes a 30 percent evaluation.  
As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a higher initial evaluation 
for bilateral hearing loss, and the claim is denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Tinnitus

In the appealed September 2002 rating decision, the RO 
granted service connection for tinnitus and assigned a 10 
percent rating, effective from April 2002.  The RO based this 
evaluation on the findings from a July 2002 VA audiological 
examination, during which the veteran reported bilateral and 
constant tinnitus since 1953.  

The RO assigned the 10 percent evaluation based on the 
criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
this section, a maximum evaluation of 10 percent is assigned 
for recurrent tinnitus.  There is no schedular provision for 
an evaluation in excess of 10 percent for tinnitus.

Accordingly, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1), regarding extra-schedular 
evaluations.  There is no evidence of record, however, 
indicating that this disability, in and of itself, results in 
marked interference with employment status beyond that 
interference contemplated by the assigned evaluation.  Also, 
the veteran has not been hospitalized for tinnitus.  
Therefore, the Board finds no basis for an extra-schedular 
evaluation under this section.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for tinnitus, and this claim must be denied.  Again, 
as the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for bilateral hearing loss is denied

The claim of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

